Title: To Thomas Jefferson from Nicholas King, 11 September 1806
From: King, Nicholas
To: Jefferson, Thomas


                        
                            Sir.
                            
                            City of Washington Septr. 11th. ’06
                        
                        The enclosed seeds were found, carefully folded up in a small bag of Chinese paper, and deposited among tea
                            of the last importation, on opening a chest thereof; and presented to me by a gentleman of Georgetown. Whether they came
                            there by accident, or were put therein by some American Citizen under the expectation of transmitting something valuable
                            to his country cannot be ascertained from the circumstances under which they were found.
                        I take the liberty of enclosing them to you, than whom no person has been more zealous to enrich the United
                            States by the introduction of new and useful vegetables,—as, it is possible they may be of that description. 
                  With great
                            respect I am Sir, yours &ca
                        
                            Nichs. King
                            
                        
                    